Citation Nr: 0738780	
Decision Date: 12/10/07    Archive Date: 12/19/07	

DOCKET NO.  03-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cervical and 
thoracic spine disorders, to include as secondary to a 
service-connected low back strain.   

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected low 
back strain.   

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected low 
back strain.   

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected low 
back strain.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
August 1978 to August 1981 and from March 1983 to 
August 1992, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In 
September 2004, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Cervical and thoracic spine disorders were not manifested 
during service or within one year of separation from service 
and are not causally or etiologically related to service or 
to a service-connected low back strain.  

2.  A right shoulder disorder was not manifested during 
service or within one year of separation from service and is 
not causally or etiologically related to service or to a 
service-connected low back strain.  

3.  A left shoulder disorder was not manifested during 
service or within one year of separation from service and is 
not causally or etiologically related to service or to a 
service-connected low back strain.  

4.  A left hip disorder was not manifested during service or 
within one year of separation from service and is not 
causally or etiologically related to service or to a service-
connected low back strain.  



CONCLUSIONS OF LAW

1.  Cervical and thoracic spine disorders were not incurred 
in or aggravated by active service, nor may arthritis be 
presumed to have been so incurred, and are not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).  

2.  A right shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred, and is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).  

3.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred, and is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).  

4.  A left hip disorder were not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2001 and September 2004.  While 
this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board returned the case in September 2004 
for additional development.  Specifically, the Board 
requested that records from the Office of Personnel 
Management concerning the decision granting the veteran 
disability retirement benefits be obtained and to clarify 
whether the veteran was receiving Social Security disability 
benefits.  This development was accomplished, and the case 
was returned to the Board for further appellate review.  A VA 
medical opinion was obtained in April 2001.  An additional 
opinion is not required, as the evidentiary record does not 
indicate that the veteran's claimed disabilities are 
associated with an established event, injury, or disease in 
service or with his service-connected low back disorder.  The 
veteran has not reported suffering an injury to his neck, 
thoracic spine, shoulders, or hip during service, and he has 
not described continuity of symptomatology since service.  
There is no competent evidence of record indicating that his 
current disabilities are related to his active service or his 
service-connected low back disorder.

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran contends that his service-connected back 
disability has worsened to the point that his symptomatology 
had progressed to the cervical and thoracic spine, the 
shoulders and the left hip.  He maintains that the pain in 
his back is radiating into all other parts of his body.  
Therefore, the veteran believes that he is entitled to 
service connection for those additional disorders.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder. 38 C.F.R. § 3.310 (2007).  Similarly, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the 




aggravation.  38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

The veteran has claimed service connection on a secondary 
basis.  See 38 C.F.R. § 3.310.  Regardless, the RO also 
denied the claim on a direct basis.  The veteran's service 
medical records do not document the presence of cervical or 
thoracic spine, shoulder or left hip disorders during 
service.  In this regard, a physical examination performed in 
January 1992 and a report of a Medical Evaluation Board 
Summary dated in May 1992 contain no evidence of cervical 
spine, thoracic spine, right or left shoulder or left hip 
disorders.  In addition, a VA general medical examination 
performed in January 1993 contains no evidence of cervical or 
thoracic spine disorders or disorders of the shoulders or 
left hip.  Nor does the medical evidence demonstrate that 
such disorders were manifested within one year of separation 
from service.  This would be expected given the veteran's 
primary contention that these disorders arose as the result 
of increased symptomatology associated with his service-
connected back disability.  

A further review discloses that the veteran has been 
diagnosed as having cervical and thoracic spine disorders, as 
well as disorders of the shoulder and the left hip.  A report 
of a VA orthopedic examination performed in April 2001 showed 
the veteran was diagnosed as having a chronic cervical strain 
with minimal degenerative joint disease, a chronic thoracic 
strain and left hip pain with minimal degenerative joint 
disease, while a March 2003 VA examination diagnosed the 
veteran as having right shoulder status post rotator cuff 
tear with nonsignificant degenerative changes and a left 
shoulder sprain.  




However, there is no competent medical evidence which 
suggests or offers an opinion that any neck or thoracic spine 
disorder or disorders of the shoulders or left hip were in 
any way related to service or to the veteran's service-
connected lumbar spine disability.  In fact, the only medical 
opinion of record that addresses the etiology of the claimed 
disorders is not favorable to the veteran's appeal.  In 
particular, following the April 2001 VA orthopedic 
examination it was the examiner's opinion that it was more 
likely than not that the veteran's symptoms of hip pain, neck 
pain, upper back pain and shoulder pain were not related to 
his low back injury.  The examiner explained that the veteran 
had his initial symptoms of low back pain in 1984 and did not 
have other symptoms until 16 years later.  

Since this is the only medical opinion that addresses the 
etiology of the veteran's claimed disorders, the Board finds 
that the medical evidence is against the veteran's claims.  
Given the medical evidence against the claims, for the Board 
to conclude that the veteran's disorders had its origin 
during service or are related to a service- connected 
disability in these circumstances would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service or to a service-connected disability, a grant of 
service connection is clearly not supportable.  

While the veteran is of the opinion that his current 
disorders are related to his service-connected back 
disability, as a lay person, he is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for cervical and thoracic spine 
disorders, as well a 



right and left shoulder and left hip disorders, is not 
established.  


ORDER

Service connection for cervical and thoracic spine disorders, 
to include as secondary to a service-connected low back 
strain, is denied.   

Service connection for a right shoulder disorder, to include 
as secondary to a service-connected low back strain, is 
denied.   

Service connection for a left shoulder disorder, to include 
as secondary to a service-connected low back strain, is 
denied.   

Service connection for a left hip disorder, to include as 
secondary to a service-connected low back strain, is denied.  



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


